DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6-11 and 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  It is unclear if claims 1, 6-11 and 13-18 claim the subject matter that the inventor regards as the invention.  In regards to the image capturing/processing, claim 1 defines “captures a first image of at least the light emitter of the imaging target” and “contamination of the imaging target is determined based on the first image”.  Therefore, an image of the target is captured and dirt/contamination needs to be determined via the image.  It does not appear that the functionality of the light emitter/imaging target is being tied into the image processing/analysis limitations.  For example, claim 3 (and its dependency claims 4-5) are not rejected herein because it appears that the imaging (or claimed first image) is defined as capturing the luminous portion emitting light (i.e. from claim 1 this functionality of the light emitter is defined as when the light source is turned off).  The current independent claim 1 defines capturing a first image of the light emitter of the imaging target and contamination is determined via the first image (but this can be at any time, i.e. light emitter off, light emitter on, light source off, light source on, etc.).  Therefore, it is unclear if capturing an image of the light emitter and determining if contamination is present within the image containing the light emitter claims the subject matter that the inventor regards as the invention.  Furthermore, para. 0002 and 0004-0005 in the published specification, describe prior art and describe that it is difficult to determine a state of dirt of the imaging target in the image data captured by an imaging device.  Therefore, based on these paragraphs, it is further unclear if just capturing the imaging target incorporates the novelty that applicant states  in the specification.  If independent claim 1 is claiming the novelty from applicant’s specification then please cite paragraphs from applicant’s specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn et al. (herein after will be referred to as Munn) (US 20210025809) and in further view of Yu et al. (herein after will be referred to as Yu) (US 20170319143).

Regarding claim 1, Ishizaka discloses an air treatment device comprising:
a casing;  [See Ishizaka [Abstract] Air conditioner.]
an imaging target disposed inside the casing; [See Ishizaka [Abstract] Drain pan.]
an imaging device configured to capture an image of the imaging target; and [See Ishizaka [Abstract] a camera to capture an image of a drain pan inside the air conditioner.]
contamination of the imaging target is determined based on the first image.  [See Ishizaka [Abstract] Calculate a dirtiness degree based on captured image.]
Ishizaka does not explicitly disclose
a first light source configured to emit light;
a controller that controls the imaging device and the first light source, 
wherein the imaging target includes a light emitter configured to emit visible light from a surface of the imaging target, 
the imaging device captures a first image of at least the light emitter of the imaging target
the light emitter is a luminous portion including a luminous material that stores light emitted from the first light source when the first light source is in a light-emitting state, and emits the visible light when the first light source is in a turn-off state,
However, Munn does disclose
a first light source configured to emit light; [See Munn [0210] Light source to shine light onto the metal surface.]
a controller that controls the imaging device and the first light source, [See Munn [0034] Processor for control of the sensors.]
wherein the imaging target includes a light emitter configured to emit visible light from a surface of the imaging target, [See Munn [0403] Camera for capturing the intensity of reflected light.  Also, see 0201, the metal is coated by a reflective paint.]
the imaging device captures a first image of at least the light emitter of the imaging target, [See Munn [0403] Camera for capturing the intensity of reflected light.  Also, see 0201, the metal is coated by a reflective paint.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka to add the teachings of Munn, in order to improve upon detection of problems within an air conditioning system [See Munn [0001-0002]].
Ishizaka (modified by Munn) do not explicitly disclose
the light emitter is a luminous portion including a luminous material that stores light emitted from the first light source when the first light source is in a light-emitting state, and emits the visible light when the first light source is in a turn-off state,
However, Yu does disclose
the light emitter is a luminous portion including a luminous material that stores light emitted from the first light source when the first light source is in a light-emitting state, and emits the visible light when the first light source is in a turn-off state,  [See Yu [0140] Optical marker to be charged with light by being illuminated by a light source for a period of time and after the optical marker will glow for a period of time.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn) to add the teachings of Yu, in order to clearly image the optical marker in an image system [See Yu [0140]].
Regarding claim 8, Ishizaka (modified by Munn and Yu) disclose the device of claim 1.  Furthermore, Ishizaka discloses
wherein the imaging target is a tray that receives water.  [See Izhizaka [0002] Drain pan for receiving water.  Also, see Abstract, a camera to capture an image of a drain pan inside the air conditioner.]

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Yu (US 20170319143) and in further view of Knox et al. (herein after will be referred to as Knox) (US 20140022547).

Regarding claim 3, Ishizaka (modified by Munn and Yu) disclose the device of claim 1.  Furthermore, Ishizaka does not explicitly disclose
when the first light source is in a turn-off state, the imaging device performs a first operation in which an image of the luminous portion emitting the visible light is captured.  
However, Knox does disclose
wherein when the first light source is in a turn-off state, the imaging device performs a first operation in which an image of the luminous portion emitting the visible light is captured.  [See Knox [Fig. 6] Image capture with light source off.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn and Yu) to add the teachings of Knox, in order to improve upon detecting of particles in a region or an enclosure [See Knox [0003]].

Regarding claim 4, Ishizaka (modified by Munn, Yu and Knox) disclose the device of claim 3.  Furthermore, Ishizaka does not explicitly disclose
when the first light source is in a light-emitting state, the imaging device performs a second operation in which a second image of the imaging target is captured.  
However, Knox does disclose
wherein when the first light source is in a light-emitting state, the imaging device performs a second operation in which a second image of the imaging target is captured.  [See Knox [Fig. 6] Image capture with light source on.]
Applying the same motivation as applied in claim 3.

Regarding claim 5, Ishizaka (modified by Munn, Yu and Knox) disclose the device of claim 4.  Furthermore, Ishizaka does not explicitly disclose
wherein the second image is captured after the first image.
However, Knox does disclose
wherein the second image is captured after the first image. [See Knox [Fig. 6] Image capture with light source off followed by image capture with light source on.]
Applying the same motivation as applied in claim 3.

Regarding claim 6, Ishizaka (modified by Munn and Yu) disclose the device of claim 1.  Furthermore, Ishizaka does not explicitly disclose
wherein the first light source is provided in the imaging device.  
However, Knox does disclose
wherein the first light source is provided in the imaging device.  [See Knox [Fig. 1] Light source (16) is located inside detector (10).]
Applying the same motivation as applied in claim 3.

Regarding claim 13, Ishizaka (modified by Munn, Yu and Knox) disclose the device of claim 3.  Furthermore, Ishizaka discloses
wherein the imaging target is a tray that receives water.  [See Izhizaka [0002] Drain pan for receiving water.  Also, see Abstract, a camera to capture an image of a drain pan inside the air conditioner.]

Regarding claim 14, see examiners rejection for claim 13 which is applicable and analogous for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 13 which is applicable and analogous for the rejection of claim 15.

Regarding claim 16, see examiners rejection for claim 13 which is applicable and analogous for the rejection of claim 16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Yu (US 20170319143) and in further view of Shah et al. (herein after will be referred to as Shah) (US 20200160497).

Regarding claim 7, Ishizaka (modified by Munn and Yu) disclose the device of claim 1.  Furthermore, Ishizaka does not explicitly disclose
further comprising: a second light source disposed on a back side of the imaging target and configured to emit visible light towards the imaging device, wherein the imaging target is a translucent portion configured to pass the light from the second light source.  
However, Shah does disclose
further comprising: a second light source disposed on a back side of the imaging target and configured to emit visible light towards the imaging device, wherein the imaging target is a translucent portion configured to pass the light from the second light source.  [See Shah [Fig. 1A] Light emitting elements (includes 2) underneath an object.  Also, see 0116, translucent object.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn and Yu) to add the teachings of Shah, in order to improve upon object detection within an internal volume or surface [See Shah [0002]].

Regarding claim 17, Ishizaka (modified by Munn, Yu and Shah) disclose the device of claim 7.  Furthermore, Ishizaka discloses
wherein the imaging target is a tray that receives water.  [See Izhizaka [0002] Drain pan for receiving water.  Also, see Abstract, a camera to capture an image of a drain pan inside the air conditioner.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Yu (US 20170319143) and in further view of Turcotte (US Patent No. 6818177).

Regarding claim 9, Ishizaka (modified by Munn and Yu) disclose the device of claim 8.  Furthermore, Ishizaka does not explicitly disclose
wherein the luminous portion is formed at least on a bottom surface of the tray.  
However, Turcotte does disclose
wherein the luminous portion is formed at least on a bottom surface of the tray.  [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn and Yu) to add the teachings of Turcotte, in order to improve upon the reflectivity of the drain pan for imaging.

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Yu (US 20170319143) in view of Turcotte (US Patent No. 6818177) and in further view of Tsutsumi (US 20200318887).

Regarding claim 10, Ishizaka (modified by Munn, Yu and Turcotte) disclose the device of claim 9.  Furthermore, Ishizaka does not explicitly disclose
further comprising: a pump having a suction portion configured to pump water on the tray, 
wherein the luminous portion is formed at least on a portion of the bottom surface positioned below the suction portion.  
However, Turcotte does disclose
wherein the luminous portion is formed at least on a portion of the bottom surface positioned below the suction portion.  [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn and Yu) to add the teachings of Turcotte, in order to improve upon the reflectivity of the drain pan for imaging.
Ishizaka (modified by Munn, Yu and Turcotte) do not explicitly disclose
further comprising: a pump having a suction portion configured to pump water on the tray, 
However, Tsutsumi does disclose
further comprising: a pump having a suction portion configured to pump water in the tray, [See Tsutsumi [Fig. 2] Drain pan (6) with drain pump above (60).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn, Yu and Turcotte) to add the teachings of Tsutsumi, in order to utilize obvious air conditioner set-ups with the drain pump positioned above the drain pan.

Regarding claim 11, Ishizaka (modified by Munn, Yu and Turcotte) disclose the device of claim 9.  Furthermore, Ishizaka does not explicitly disclose
wherein the tray has a recessed portion, and the luminous portion is formed on a bottom surface of the recessed portion.
However, Tsutsumi does disclose
wherein the tray has a recessed portion, and [See Tsutsumi [Fig. 2] Drain pan (6) with drain pump above (60).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn, Yu and Turcotte) to add the teachings of Tsutsumi, in order to utilize obvious air conditioner set-ups with recessed drain pan for holding water buildup.
Ishizaka (modified by Munn, Yu and Tsutsumi) do not explicitly disclose
the luminous portion is formed on a bottom surface of the recessed portion.
However, Turcotte does disclose
wherein the tray has a recessed portion, and the luminous portion is formed on a bottom surface of the recessed portion.  [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn, Yu and Tsutsumi)  to add the teachings of Turcotte, in order to improve upon the reflectivity of the drain pan for imaging.

Regarding claim 18, Ishizaka (modified by Munn, Yu, Turcotte and Tsutsumi) disclose the device of claim 10.  Furthermore, Ishizaka does not explicitly disclose
wherein the light emitter is formed at a lowermost portion of the bottom surface of the tray.
However, Turcotte does disclose
wherein the light emitter is formed at a lowermost portion of the bottom surface of the tray. [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
Applying the same motivation as applied in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486